By the COURT.
We have examined the points presented on behalf of the appellants, and we find no error in the rulings of the court below, nor in the instructions. The court did not err in denying the challenges to jurors. They were challenged for actual bias, and no exception is by law allowed on such ruling: Pen. Code, sec. 1170; People v. Cotta, 49 Cal. 166; People v. Vasquez, 49 Cal. 560; People v. Taing, 53 Cal. 602; People v. Riley, 65 Cal. 107, 3 Pac. 413. The court did not err in its ruling permitting the questions objected to to be put to Drs. Geary and Ayer. The court did not err in its ruling admitting in evidence the deposition of Sharon: People v. Cunningham, 66 Cal. 668, 4 Pac. 1144, 6 Pac. 703, 846. In the instructions given by the court we find no error. They fairly presented the law to the jury. There was no error in the instructions asked by defendants and refused.
Judgment and order affirmed.